EXHIBIT 10.1
SEPARATION AGREEMENT AND RELEASE
This Separation Agreement and General Release (hereinafter, the “Agreement”) is
made and entered into this 12th day of March, 2020 by and between Thomas J.
Perrotti (hereinafter referred to as “Executive”), and Automatic Data
Processing, Inc. (hereinafter referred to as the “Company”).


In exchange for the mutual promises contained herein and pursuant to the
Automatic Data Processing, Inc. Corporate Officer Severance Plan (the “Corporate
Officer Severance Plan”), Executive and the Company, intending to be bound
hereby, covenant and agree as follows:


1.            Executive is a participant in the Corporate Officer Severance
Plan.  The parties agree that for the purposes of facilitating an amicable
separation of Executive from the Company, Company is treating Executive’s
termination as a “Qualifying Termination” under the Corporate Officer Severance
Plan, which treatment would entitle Executive to the benefits and obligations as
set forth therein.  Executive’s employment with the Company will terminate at
the close of business on June 30, 2020 (the “Separation Date”).  As of June 30,
2020, Executive will cease to be an officer of the Company.
  

2.            The Company and Executive further agree to the following:


(a)          The Company will pay Executive a separation payment in the total
gross amount of $815,700.  Except as set forth in this paragraph 2(a), this
separation payment shall be paid out in pro-rata equal installments in
accordance with the Company’s payroll practices (which equals  the gross monthly
amount  of $45,316.66 for each month (such aggregate monthly amount is the
“Monthly Installments”)) between the Separation Date and the 18-month
anniversary of the Separation Date.  The Monthly Installments shall be made on
the Company’s regular pay dates.  Notwithstanding the foregoing, no installment
shall be paid until Executive has executed and delivered to the Company a
Restrictive Covenant Agreement and a Release (and the time to revoke
-1-

--------------------------------------------------------------------------------

has passed) as set forth in paragraphs 3(b) and 7(a) below.  However, the first
installment shall be in an amount that covers the period of time from the
Separation Date through the date of such first payment.


(b)          Executive shall be entitled to be paid a bonus (based upon a full
year target bonus of $543,800) in respect of FY’20, based on actual performance
for the full fiscal year as set forth in Section 1.17 of the Corporate Officer
Severance Plan; such bonus shall be paid to Executive in accordance with the
Company’s customary cycle.


(c)          With respect to the Company’s performance stock unit program, the
Executive shall be entitled to receive: (i) the share units and dividend
equivalents earned in respect of the original September 2017 target award of
13,464.906 PSUs (which target award includes dividend equivalents as of 
February 28, 2020 and will be adjusted for future quarterly dividend
equivalents), subject to the achievement of the Company’s performance goals
applicable to such award, with any such award to be paid within 20 business days
of September 1, 2020, (ii) the share units and dividend equivalents earned in
respect of the original September 2018 target award of 13,194.175 PSUs (which
target award includes dividend equivalents as of February 28, 2020 and will be
adjusted for future quarterly dividend equivalents), subject to the achievement
of the Company’s performance goals applicable to such award, with any such award
to be paid within 20 business days of September 1, 2021, and (iii) 30/36 of the
share units and dividend equivalents earned in respect of the original September
2019 target award of 11,658.721 PSUs (which target award includes dividend
equivalents as of February 28, 2020 and will be adjusted for future quarterly
dividend equivalents), subject to the achievement of the Company’s performance
goals applicable to such award, with any such award to be paid within 20
business days of September 1, 2022.  All other terms of the PSU program shall
remain in full force and effect.
-2-

--------------------------------------------------------------------------------

(d)          All outstanding unvested ADP stock options previously granted to
Executive will continue to vest in accordance with their terms through December
31, 2021, and Executive shall have until March 1, 2022 to exercise any
outstanding vested options.  Notwithstanding the foregoing, all vested stock
options must be exercised prior to their original expiration date, regardless of
the exercise periods set forth herein.  All vested stock options that are not
exercised within the time periods set forth above will be cancelled.


(e)          Executive understands and acknowledges that the terms and
conditions of the 2019 10b5-1 Trading Plan executed with Fidelity Investments
will remain in full force and effect for calendar year 2020 subject to earlier
termination in accordance with the Terms and Conditions of such 10b5-1 Trading
Plan.  Further, Executive understands and acknowledges that for a period of six
(6) months following the Separation Date he will continue to be a “Restricted
Person” as such term is used in the Company’s Insider Trading Policy, and he
will continue to abide by all rules and limitations applicable thereunder to
Restricted Persons.


(f)           The Company will timely pay Executive all of the “Accrued
Obligations” (as defined in the Corporate Officer Severance Plan) including
without limitation Executive’s accrued base salary and unused vacation (which
for avoidance of doubt includes all then accrued vacation) as of the Separation
Date.


(g)          The Company will reimburse Executive for outstanding expenses
properly incurred through the Separation Date that are submitted to the Company
no later than the thirty (30) days following the Separation Date.  All such
expenses will be reimbursed in accordance with the Company’s existing policy.


(h)          The Company will allow Executive to keep the car leased to him by
the Company under the Company’s Executive Fleet Program through the 18-month
anniversary of the
-3-

--------------------------------------------------------------------------------

Separation Date; upon such 18-month anniversary, Executive shall either return
such car to Company or purchase such car in accordance with the terms of the
Executive Fleet Program. ADP’s Director of Global Fleet Management will
coordinate the details of such transfer with Executive.


(i)          Executive’s welfare benefits (medical, dental, vision, wellness,
life, long-term disability, Flexible Spending Accounts (“FSA”), Accidental Death
& Dismemberment Insurance, Business Travel Accident Insurance, Personal Accident
Insurance and any other welfare benefits the Company may provide) will terminate
effective as of the close of the Separation Date.  This paragraph (i) shall not
be deemed to affect the conversion rights under any life insurance plans.  To
the extent he participates in such plans as of the Separation Date, Executive
will have the right to continue medical, dental, prescription drug, vision and
FSA benefits as permitted by law under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”) and will not incur a break in service if he elects
COBRA.  Executive will be separately notified of conversion privileges, if any,
for Executive’s other health and welfare benefits.  Unless otherwise
specifically stated herein, nothing in the Agreement constitutes a waiver of any
claim for health or long term disability benefits that accrue prior to the
Separation Date.  Such claims will be processed according to the terms and
conditions of the controlling plan documents.  Those plans have not been
modified in any way by the Agreement.


(j)           For purposes of the Automatic Data Processing, Inc. Retirement and
Savings Plan and/or the Automatic Data Processing, Inc. Pension Retirement Plan
(collectively referred to as the “Plans”), Executive will be considered a
terminated employee as of the close of the Separation Date.  As such,
contributions, vesting, matches and other service based benefits, rights and
features accorded to employees will terminate as of the close of the Separation
Date.  All the terms and
-4-

--------------------------------------------------------------------------------

conditions of the Plans will be governed by the controlling plan documents. The
Plans have not been modified in any way by the Agreement.


(k)           Executive agrees to abide by all of the terms and conditions of
agreements with the Company executed in connection with all ADP stock options,
restricted stock or PSU awards previously granted to Executive (the “Stock
Agreements”), and that any non-competition period, as defined in any such Stock
Agreements, shall not terminate until 12 months after the last Monthly
Installment payment under paragraph 2(a) hereunder.  Any use of the term
“Restrictive Covenant” in the Agreement shall mean any non-competition,
non-solicitation, non-disparagement, non-disclosure or confidentiality
obligations reflected in the provisions of this Agreement or any other agreement
with the Company that Executive has entered into, or any Company plan, policy or
arrangement that applies to Executive.  If Executive violates any Restrictive
Covenant prior to either the payment of any amounts under this Agreement or the
vesting of any rights or lapsing of any restrictions on any ADP equity as
described hereunder (and as further set forth in paragraph 2(l) hereunder
specifically regarding the Executive Retirement Plan (“ERP”), then, in addition
to the exercise of any other rights the Company may have as a consequence of
such breach, Executive will have immediately forfeited the receipt of any cash
payments otherwise owing hereunder as well as the benefit of the vesting of any
rights or lapsing of any restrictions on any ADP equity Executive would
otherwise expect to receive hereunder.


(l)           Executive is a “Participant” as defined in the Automatic Data
Processing, Inc.  Executive’s benefits under the ERP shall be determined in
accordance with, and under the terms of, the ERP.  Among other things, the ERP
provides that if a participant violates the non-competition provisions of any
agreement he has entered into with the Company within 24 months after the
Separation Date, such Participant shall forever and irrevocably forfeit all
benefits
-5-

--------------------------------------------------------------------------------

otherwise due him under the terms of the ERP.  The ERP will not have been deemed
modified in any way by this Agreement.  For purposes of the 24-month period of
measurement under the ERP, Executive shall be considered to have terminated
employment with the Company as of the Separation Date.


(m)          Executive’s heirs, representatives, assigns or estate shall be
entitled to any payments pursuant to paragraph 2 of this Agreement in the event
of Executive’s death in accordance with Section 8.1 of the Corporate Officer
Severance Plan.


(n)          The Company shall withhold from any payment made under this
Agreement any applicable federal, state and local taxes and social security
taxes, as well as any other standard deductions.


3.            Executive and the Company (which, for purposes of this paragraph
3, shall include any of the Company’s affiliates), agree to the following with
the proviso exceptions herein also applying to any similar restrictive covenant:


(a)          Executive agrees to notify the Company of his intent to accept any
offer of employment commencing prior to the first anniversary of the last
Monthly Installment payment under paragraph 2(a) hereunder for the purpose of
confirming that commencing such employment will not otherwise violate a
Restrictive Covenant.  Specifically, Executive agrees to inform the Company of
(i) the entity making such offer (including the name of the ultimate corporate
parent entity, if the entity making the offer is a subsidiary or division with a
different name from the ultimate parent company), and (ii) the scope of duties
and title of the position to be filled, both by telephone (973-974-5000) and in
writing to Sreeni Kutam, Chief Human Resources Officer, One ADP Boulevard, M/S
427, Roseland, NJ 07068, with a copy of such written communication to Michael A.
Bonarti, General Counsel, One ADP Boulevard, M/S 450, Roseland, NJ 07068, or by
-6-

--------------------------------------------------------------------------------

email to [email address], with a copy to [email address].  Mr. Kutam or his
designee will undertake to respond to Executive’s notice within five business
days of receipt of Executive’s written notice.


(b)          Executive shall execute and deliver to the Company a Restrictive
Covenant Agreement in the form attached hereto as Exhibit A (the “Restrictive
Covenant Agreement”) within 45 days of the Separation Date as required by
Section 3 of the Corporate Officer Severance Plan.  Should Executive fail to
timely execute and deliver to the Company the Restrictive Covenant Agreement,
Executive agrees that he shall not be entitled to the benefits provided under
this Agreement or the Corporate Officer Severance Plan, and this Agreement shall
become null and void.


(c)          In addition to any further “Litigation Cooperation” requirements
set forth in Section 4 of the Corporate Officer Severance Plan, Executive agrees
to reasonably cooperate with the Company, and to provide all information and
sign any corporate records and instruments that the Company may hereafter
reasonably request with respect to any matter involving his present or former
relationship with the Company (including any direct or indirectly held
subsidiaries), the work he has performed, or any present or former employees or
clients of the Company.


(d)          In addition to any further “Litigation Cooperation” requirements
set forth in Section 4 of the Corporate Officer Severance Plan, Executive agrees
that if he is served with a subpoena or court order to testify with respect to
any matter involving his present or former relationship with the Company, the
work he has performed, or present or former employees or clients of the Company,
he shall, within 5 days of receipt of such subpoena or court order, notify the
“Company”, c/o Automatic Data Processing, Inc., One ADP Boulevard, Roseland, New
Jersey 07068, Attention: General Counsel, unless the Executive receives written
advice from his legal counsel advising that he is not legally permitted to
provide such notice to the Company.  If Executive does
-7-

--------------------------------------------------------------------------------

not provide such notice based upon written advice from his legal counsel that he
is not legally permitted to provide such notice to the Company, Executive agrees
that he will request that the person, entity, court or agency serving such
subpoena or court order provide notice consistent with this paragraph 3(d).


4.            Executive agrees that any waiver on the part of the Company as to
compliance with any of the terms and conditions of the Agreement shall not
operate as a waiver of, or estoppel with respect to, any prior, subsequent or
other failure by Executive to perform his obligations under the Agreement.


5.            Executive acknowledges that this, along with the other agreements
referenced herein whose terms survive the Separation Date, is the entire
agreement between the parties concerning the subject matter hereof.  Each party
acknowledges that there are no representations by the other party, oral or
written, not set forth in the Agreement upon which such party relied in signing
the Agreement.


6.            Section 409A:


(a)          The intent of the parties is that payments and benefits under this
Agreement comply with or will be exempt from Internal Revenue Code Section 409A
and the regulations and guidance promulgated thereunder (collectively “Section
409A”) and, accordingly, to the maximum extent permitted, this Agreement shall
be interpreted to be exempt from Section 409A or in compliance therewith, as
applicable.


(b)        A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits that are considered nonqualified deferred compensation under
Section 409A upon or following a termination of employment, unless such
termination is also a “separation from service” within the
-8-

--------------------------------------------------------------------------------

meaning of Section 409A and the payment thereof prior to a “separation from
service” would violate Section 409A.  For purposes of any such provision of this
Agreement relating to any such payments or benefits, references to a
“termination,” “termination of employment” or like terms shall mean “separation
from service.”


(c)          The parties agree and acknowledge that on Executive’s Separation
Date, Executive will be a “specified employee” within the meaning of that term
under Section 409A(a)(2)(B) and any payment or the provision of any benefit that
is considered nonqualified deferred compensation under Section 409A payable on
account of a “separation from service” which would otherwise be made or provided
during the six (6) month period following Executive’s separation from service
shall instead be made or provided, in lump sum, on the first business day
following the date which is the earlier of (A) the expiration of the six (6)
month period measured from the date of Executive’s “separation from service,”
and (B) the date of Executive’s death.  Any remaining payments and benefits due
under this Agreement shall be paid or provided in accordance with the normal
payment dates specified for them herein.


(d)          With respect to the payment or provision of any benefit
constituting nonqualified deferred compensation subject to Section 409A (i) all
expenses or other reimbursements as provided herein shall be payable in
accordance with the Company’s policies in effect from time to time, but in any
event shall be made on or prior to the last day of the taxable year following
the taxable year in which such expenses were incurred by Executive, (ii) no such
reimbursement or expenses eligible for reimbursement in any taxable year shall
in any way affect the expenses eligible for reimbursement in any other taxable
year, and (iii) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchanged for another benefit.
-9-

--------------------------------------------------------------------------------

(e)          For purposes of Section 409A, Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.  Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.


(f)           Nothing contained in this Agreement shall constitute any
representation or warranty by the Company regarding compliance with Section 409A
and none of the Company, its direct or indirect parents, subsidiaries or
affiliates or any of their stockholders, employees or representatives shall have
any liability to Executive with respect thereto.


7.            Release:


(a)          The Executive shall execute and deliver to the Company an
irrevocable general release in the form attached hereto as Exhibit B (the
“Release”) within 45 days of the Separation Date as required by Section 3 of the
Corporate Officer Severance Plan.  Should Executive fail to timely execute and
deliver to the Company the Release, Executive agrees that he shall not be
entitled to the benefits provided under this Agreement or the Corporate Officer
Severance Plan, and this Agreement shall become null and void.


(b)          Except as set forth herein, Executive acknowledges, represents and
warrants that the Company owes him no other wages, commissions, bonuses,
vacation pay or other compensation or payments of any nature, other than that
specifically provided for in the Agreement.  Executive further acknowledges that
except as provided for herein, the Company shall not have any obligation to him
or to any other person or entity for any other monies or benefits including, but
not limited to, attorneys’ fees, car allowance, use of a Company car, relocation
-10-

--------------------------------------------------------------------------------

expenses, stock, stock options, restricted stock shares or units, stock purchase
plan, pension, medical, life, short-term disability, long-term disability or
other insurance, ERISA benefits, severance or any obligation set forth in any
agreement of employment or other agreement with the Company, whether such
agreement is express or implied.


(c)          Executive warrants that as of the date hereof he is unaware of any
conduct by the Company, any of its affiliates, or any of its or their employees,
officers, directors, agents, carriers and shareholders and its and their
predecessors, successors and assigns that he reasonably believes could form the
basis of a material claim against any of them, other than those matters which
may have been previously discussed with members of the Company’s legal
department in connection with any pending or threatened litigation.


8.            Notification of Rights:


(a)          Executive has twenty-one (21) days from his receipt of the
Agreement on February  28, 2020 to consider it, and to return the signed
Agreement to Michael A. Bonarti, General Counsel, Automatic Data Processing,
Inc., One ADP Boulevard, M/S 450, Roseland, New Jersey 07068.  In order for
Executive to fully understand his statutory rights and the legal effect of a
waiver by Executive of those rights, he has the right to consult with an
attorney.


(b)          If Executive elects to sign the Agreement it means that: (i) he has
read the Agreement and understands it; (ii) he has not received any inducements
to sign the Agreement other than what is set forth in the Agreement; (iii) he
has had adequate opportunity to consult with an attorney of his choosing and has
been advised to do so if he chooses; and (iv) he has signed the Agreement
voluntarily and knowingly.
-11-

--------------------------------------------------------------------------------

(c)           Executive understands and agrees that if he chooses to sign the
Agreement before the expiration of the twenty-one (21) day consideration period,
he has waived the remainder of that period.


(d)          After Executive has signed the Agreement, Executive may revoke his
acceptance of it within seven (7) days from the date of his execution of the
Agreement.  Revocation must be made by submitting a written revocation by hand
delivery or certified mail, return receipt requested, to Michael A. Bonarti,
General Counsel, Automatic Data Processing, Inc., One ADP Boulevard, M/S 450,
Roseland, New Jersey 07068.  If revocation of the Agreement is not made within
the seven (7) day revocation period, the Agreement will become final, binding
and irrevocable on both parties (except as set forth herein in paragraphs 3(b)
and 7(a)).




IN WITNESS WHEREOF, and intending to be legally bound hereby, Executive and
Automatic Data Processing, Inc. have executed the foregoing Agreement.

 
EXECUTIVE
           
By:
/s/ Thomas J. Perrotti
           
AUTOMATIC DATA PROCESSING, INC.
           
By:
/s/ Michael A. Bonarti
                 



-12-

--------------------------------------------------------------------------------

RESTRICTIVE COVENANT AGREEMENT
I am a participant in the Automatic Data Processing, Inc. Corporate Officer
Severance Plan, and my employment as an executive employee with Automatic Data
Processing, Inc., or one of its subsidiaries or affiliated companies
(collectively, “ADP”) has been terminated.  While employed as an executive
employee of ADP, I participated in policy decisions and enjoyed substantial
compensation and benefits from ADP, including participation in its 2018 Omnibus
Award Plan, and have had access to ADP’s Confidential Information, proprietary
information, and trade secrets about the Business of ADP, ADP’s operations,
systems, techniques, software and processes, its Clients, Business Partners,
Vendors, and other unique trade and business methods, all of which are valuable
assets of ADP that are developed at great effort and expense to ADP.  I also
have had significant contact with ADP’s current and prospective Clients,
Business Partners, and/or Vendors in order to develop ADP’s goodwill and client
relations so that I could promote ADP’s interests and objectives, and I
understand that ADP has invested a significant amount of time and financial
resources to develop my skills to assist me in performing my job duties for
ADP.  While these current and prospective Clients, Business Partners, and/or
Vendors may be secured or serviced by ADP associates, including me, I
acknowledge that such individuals or entities remain at all times those of ADP
and that the goodwill engendered by the relationships is intended to inure only
to the benefit of ADP; the goodwill is owned by ADP; and ADP shall be the sole
beneficiary of such goodwill during and after the termination of my employment
with ADP.
I understand that ADP is a profit-generating business operating in a highly
competitive business environment and that it has a valid interest in protecting
its valuable assets, including its Confidential Information, proprietary
information, and trade secrets, its goodwill and business relationships with its
Clients, Business Partners, Vendors, and employees, and the specialized training
of its employees, and I recognize that my use of ADP’s valuable assets, directly
or indirectly, against or in competition with ADP after my employment will
result in irreparable harm to ADP.  Accordingly, I understand that this
Restrictive Covenant Agreement is meant to limit reasonably and fairly my
competition following the end of my employment, and to define the corresponding
obligations between me and ADP regarding: (1) unfair competition, (2) the
solicitation of Clients, Business Partners or Vendors for or on behalf of ADP’s
competitors, (3) the solicitation of ADP’s employees, and (4) the treatment of
proprietary information, Confidential Information, and trade secrets.
NOW, THEREFORE, in consideration of my participation in the Automatic Data
Processing, Inc. Corporate Officer Severance Plan and receipt of substantial
compensation and benefits from ADP thereunder, the mutual benefits conferred
herein, and for other good and valuable consideration (the receipt and
sufficiency of all of which I hereby acknowledge), I agree as follows:
1.            Definitions.
a.          “Business of ADP” means the following businesses or services: (i)
business outsourcing and human capital management solutions, including, without
limitation, human resource, payroll, time, attendance and labor management,
pre-employment, talent management, compliance and payment solutions, tax and
benefits and retirement administration solutions and employment administration
outsourcing solutions, which ADP provides globally; (ii) workers compensation
and health insurance, which ADP provides in the United States and Canada through
-13-

--------------------------------------------------------------------------------

its licensed insurance agencies and consulting services relating to its business
outsourcing and human capital management solutions; and (iii) data-driven
business intelligence on issues in human capital management, employment, and
workforce trends.
b.          “Business Partners” means any individual, corporation, limited
liability company, partnership, joint venture, association, or other entity,
regardless of form, that is or has been in a commercial or business relationship
with ADP (excluding Clients and Vendors), including, without limitation, (i)
referral partners, resellers, brokers, distributors, licensees, franchisees and
marketing partners, (ii) implementation, integration and development partners,
(iii) co-investors and joint venture partners, and (iv) any other individual or
entity whose products or services ADP purchases, acquires or licenses for use
with, or redistribution to, a third party (including Clients).
c.         “Clients” means any individual, corporation, limited liability
company, partnership, joint venture, association, or other entity, regardless of
form, or government or quasi-government entity: (i) for whom ADP provides
products or services in connection with the Business of ADP; (ii) for whom ADP
has provided products and services in connection with the Business of ADP within
the one (1) year period prior to my voluntary or involuntary termination of
employment, for any reason, with or without cause, from ADP; (iii) whom I have
solicited on behalf of ADP in connection with the Business of ADP within the two
(2) year period prior to my voluntary or involuntary termination of employment,
for any reason, with or without cause, from ADP; or (iv) about whom I have any
Confidential Information or trade secret information.
d.          “Competing Business” means any individual (including me),
corporation, limited liability company, partnership, joint venture, association,
or other entity, regardless of form, that is engaged in any business or
enterprise that is the same as, or substantially the same as, that part of the
Business of ADP in which I have worked or to which I have been exposed during my
employment with ADP (regardless of whether I worked only for a particular
segment of that part of the business in which I worked - for example, business
segments based on the number of employees a Client has or a particular class of
business using an ADP product or service).
e.          “Confidential Information” means information and the compilation of
information known or possessed by me because of my employment at ADP that is
created, compiled, received or gathered by ADP or its agents and is related to
the Business of ADP, that is valuable to ADP, and which ADP endeavors to protect
from disclosure or use by its competitors and others who could benefit from its
use, whether in written, tangible, electronic or any other form of media. 
Assuming the foregoing criteria are met, Confidential Information includes but
is not limited to information about: ADP’s operations, products, business plans,
market strategies, and services; research and development of ADP products and
services; ADP’s intellectual property and trade secrets; Creative Works,
including all publications, products, applications, processes, and software in
any stage of development; names and other listings of current or prospective
Clients, Business Partners, and Vendors (including contact information that may
be compiled in computer databases that are not owned or controlled by ADP such
as address books, personal digital assistants, smart phones, cloud storage
services, and social and business websites); proposals made to current or
prospective Clients, Business Partners, and Vendors or other information
contained in offers or proposals to such Clients, Business Partners, and
Vendors; the
-14-

--------------------------------------------------------------------------------

terms of any arrangements or agreements with Clients, Business Partners, and
Vendors, including the amounts paid for such services or how pricing was
developed by ADP, the implementation of Client-specific projects, the identity
of Business Partners and Vendors, and Business Partner and Vendor pricing
information, the composition or description of future services that are or may
be provided by ADP; ADP’s financial, marketing, and sales information; technical
expertise and know-how developed by ADP, including the unique manner in which
ADP conducts its business; employee lists, employee capabilities, employee
personnel information, prospective employee information, and employee training
information and practices; Personally Identifiable Information; and Protected
Health Information.  Confidential Information also includes any information
disclosed to ADP by a third party (including, without limitation, current or
prospective Clients, Business Partners, and Vendors) that ADP is obliged to
treat as confidential.  This definition of Confidential Information excludes
information that is or becomes known or generally available in the public domain
through lawful means other than through my act or failure to act.  This
definition of Confidential Information and the use of the term Confidential
Information in this Restrictive Covenant Agreement are not meant to limit ADP’s
rights under applicable trade secrets laws, and ADP specifically reserves all of
its rights under all applicable laws concerning trade secrets.
f.          “Creative Works” means any and all works of authorship including,
for example, written documents, spreadsheets, graphics, designs, trademarks,
service marks, algorithms, computer programs or code, protocols, formulas, mask
works, brochures, presentations, photographs, music or compositions, manuals,
reports, and compilations of various elements, whether or not patentable or
registrable under copyright, trademark, or similar domestic and international
laws.
g.          “Material Business Contact” means contact that is intended to
establish or strengthen a business relationship for ADP.
h.         “Personally Identifiable Information” (“PII”) is Confidential
Information and includes an individual’s first name and last name or first
initial and last name in combination with any of the following: an individual’s
social security number, tax identification number, social insurance number,
driver’s license number, government-issued identification card number, financial
or bank account information, healthcare information, or credit, debit or payroll
card number.
i.          “Protected Health Information” (“PHI”) is Confidential Information
and includes information that is created, received, and/or maintained by the
Company related to an individual’s health care (or payment related to health
care) that directly or indirectly identifies the individual.
j.          “Severance Period” means the eighteen (18) month period following
June 30, 2020, which was the date on which my employment with ADP was
terminated.
k.          “Vendors” means any individual, corporation, limited liability
company, partnership, joint venture, association, or other entity, regardless of
form, or government entity that supplies materials or services to ADP for
internal use.
-15-

--------------------------------------------------------------------------------

2.           Duties and Best Efforts.  I agree that I am prohibited from
accessing any of ADP’s computer systems, servers, drives, or databases for any
competitive or conflicting purpose and that any authorization for such access is
revoked and prohibited by ADP once I engage in any competitive or conflicting
activities or take any material steps towards accomplishing any competitive or
conflicting activities.
3.           Non-Competition.  I agree that during my Severance Period and for a
period of twelve (12) months following my Severance Period, I will not, directly
or indirectly, own, manage, operate, join, control, finance, be employed by or
with, or participate in any manner with a Competing Business where doing so will
require me to (i) provide the same or substantially similar services to a
Competing Business as those which I provided to ADP while employed, or (ii) use,
disclose or disseminate ADP’s Confidential Information or trade secrets.
However, nothing shall prevent me from owning, as an inactive investor,
securities of any competitor of ADP which is listed on a national securities
exchange.
4.            Non-Solicitation of and Non-Interference with Clients, Business
Partners, and Vendors.
a.          Clients:  I agree that during my Severance Period and for a period
of twelve (12) months following my Severance Period, I will not, either on my
own behalf or for any Competing Business, directly or indirectly, solicit,
divert, appropriate, or accept any business from, or attempt to solicit, divert,
appropriate, or accept any business from any Client for the purposes of
providing products or services that are the same as or substantially similar to
those provided in the Business of ADP.  I also agree that I will not induce or
encourage or attempt to induce or encourage any Client to cease doing business
with ADP or materially alter their business relationship with ADP.
b.          Business Partners:  I agree that during my Severance Period and for
a period of twelve (12) months following my Severance Period, I will not, either
on my own behalf or for any Competing Business, directly or indirectly engage,
contract with, solicit, divert, appropriate or accept any business from, or
attempt to engage, contract with, solicit, divert, appropriate or accept any
business from any Business Partner for the purpose of providing to me or any
Competing Business any product or service that is (a) the same as or
substantially similar to the product or service provided to ADP and which ADP
uses for, uses for obtaining, or distributes to, its Clients or (b) specialized,
customized or designed by the Business Partner for ADP.  This provision applies
only to a Business Partner: (i) with whom ADP currently has a commercial or
business relationship in connection with the Business of ADP; (ii) with whom ADP
has had a commercial or business relationship in connection with the Business of
ADP within the one (1) year period prior to my voluntary or involuntary
termination of employment, for whatever reason, with or without cause, from ADP;
or (iii) about whom I have any Confidential Information or trade secret
information.  I also agree that I will not induce or encourage or attempt to
wrongfully induce or encourage any Business Partner to cease doing business with
ADP or materially alter their business relationship with ADP.
c.          Vendors:  I agree that during my Severance Period and for a period
of twelve (12) months following my Severance Period, I will not induce or
encourage or attempt to wrongfully induce or encourage any Vendor to cease doing
business with ADP or materially alter its business relationship with ADP.
-16-

--------------------------------------------------------------------------------

5.           Non-Solicitation of Employees.  I agree that during my Severance
Period and for a period of twelve (12) months following my Severance Period, I
will not, directly or indirectly, hire, solicit, recruit, or encourage to leave
ADP, any current employees of ADP or hire, solicit, recruit, or contract with
employees who terminate their employment with ADP within twelve (12) months
following my Severance Period.
6.           Non-Disclosure and Non-Use of Confidential Information and Trade
Secrets.  I will not at any time following the termination of my employment with
ADP access, disclose, use, reproduce, distribute, or otherwise disseminate ADP’s
Confidential Information or trade secrets or take any action causing, or fail to
take any action necessary in order to prevent, any such information to lose its
character or cease to qualify as Confidential Information or a trade secret.  I
agree to inquire with ADP if I have any questions about whether I am authorized
or required to access, use, reproduce, distribute, or otherwise disseminate
ADP’s Confidential Information or whether particular information is Confidential
Information or a trade secret before accessing, using or disclosing such
information. I understand that nothing in this Agreement prohibits me from
reporting possible violations of state or federal law or regulation to any
governmental agency or entity or from communicating with any such agency or
entity regarding the same or otherwise participate in any investigation or
proceeding that may be conducted by any government agency, including providing
documents or other information without notice to ADP. This Agreement does not
limit my right to receive an award for information provided to any government
agencies.  I understand that nothing in this Agreement shall have the purpose or
effect of concealing details related to a claim of discrimination, retaliation,
or harassment. I also agree to immediately return to ADP all property and
information belonging to ADP such as keys, credit cards, telephones, tools,
equipment, computers, passwords, access codes, and electronic storage devices,
as well as all originals, copies, or other physical embodiments of ADP’s
Confidential Information or trade secrets (regardless of whether it is in paper,
electronic, or other form), including any such information in any programs,
business forms, manuals, correspondence, files, databases, or on computer disks
or any other storage medium, including but not limited to cloud storage, whether
or not owned or controlled by me or ADP (e.g., social and business networking
websites, web-based email servers, Notability, or cloud storage services),
immediately upon termination of my employment, and I agree not to keep, access,
disclose, use, reproduce, distribute, or otherwise disseminate any copies,
electronic or otherwise, of any of the foregoing.  I also understand that my
obligations under this paragraph, as well as the other covenants in this
Restrictive Covenant Agreement, extend to my activities on the internet,
including my use of business-oriented social networking sites such as LinkedIn
and Facebook.  This shall include deleting any business related connections or
contacts, including all ADP Clients and Business Partners, that I inputted in or
with whom I connected on any business oriented social networking sites, my
LinkedIn account, any cloud storage, any electronic device, or any cell phones
while employed at ADP.  Pursuant to 18 U.S.C. § 1833(b), and as set forth fully
therein, notice is hereby given that an individual shall not be held criminally
or civilly liable under any federal or state trade secret law for the disclosure
of a trade secret that is made in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney, solely
for the purpose of reporting or investigating a suspected violation of law; or
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal.  An individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual files any document
containing the trade secret under seal and does not disclose the trade secret,
except
-17-

--------------------------------------------------------------------------------

pursuant to court order. I understand that nothing in this Agreement is intended
to prohibit any non-supervisory employee’s right to discuss wages, terms and
conditions of employment, or other conduct protected by Section 7 of the
National Labor Relations Act.
7.            Prior Agreements and Disclosure of Agreement to Third Parties.  I
agree to provide a copy of this Restrictive Covenant Agreement to any subsequent
employer, person, or entity to which I intend to provide services that may
conflict with any of my obligations in this Restrictive Covenant Agreement prior
to engaging in any such activities and to provide ADP in writing the name and
address of any such employer, person, or entity and a description of the
services I intend to provide prior to engaging in any such activities.  I agree
that ADP may also provide a copy of this Restrictive Covenant Agreement or a
description of its terms to any Client, subsequent employer, or other third
party at any time as it deems necessary to protect its interests, and I agree to
indemnify ADP against any claims and hold ADP harmless from any losses, costs,
attorneys’ fees, expenses, fees, and damages arising out of my failure to comply
with this paragraph or ADP’s providing a copy of this Agreement or a description
of its terms to any Client, subsequent employer, or other third party.
8.            Severability and Reformation.  I agree if any particular
paragraph, subparagraph, phrase, word, or other portion of this Restrictive
Covenant Agreement is determined by an appropriate court to be invalid or
unenforceable as written, it shall be modified as necessary to be made valid or
enforceable, and such modification shall not affect the remaining provisions of
this Restrictive Covenant Agreement, or if it cannot be modified to be made
valid or enforceable, then it shall be severed from this Restrictive Covenant
Agreement, and all remaining terms and provisions shall remain enforceable. As
it relates to the practice of law, this Restrictive Covenant Agreement should be
interpreted consistent with the limitations imposed by the New Jersey Rules of
Professional Conduct and/or the Model Rules of Professional Conduct (or similar
rules in other jurisdictions), including RPCs 5.6, 1.9 and 1.6.  If any
provision in this Agreement causes the acknowledgment of the Agreement to
violate any of the above-referenced RPCs as it relates to the practice of law,
such provision(s) will be deemed void and severed from the Agreement.
9.           Choice of Law, Venue, and Jurisdiction.  The interpretation,
validity, and enforcement of this Restrictive Covenant Agreement will be
governed by the laws of the State of New Jersey, without regard to any conflicts
of law principles that require the application of the law of another
jurisdiction.  I agree that any action by me to challenge the enforceability of
this Restrictive Covenant Agreement must be brought or litigated exclusively in
the appropriate state or federal court located in the State of New Jersey.  I
also agree that any action by ADP to enforce this Restrictive Covenant
Agreement, as well as any related disputes or litigation related to this
Restrictive Covenant Agreement, may, but does not have to, be brought in the
appropriate state or federal court located in the State of New Jersey.  I agree
and consent to the personal jurisdiction and venue of the federal or state
courts of New Jersey for resolution of any disputes or litigation arising under
or in connection with this Restrictive Covenant Agreement or any challenge to
this Restrictive Covenant Agreement and waive any objections or defenses to
personal jurisdiction or venue in any such proceeding before any such court.
10.          Survival.  All non-competition, non-solicitation, non-disclosure
and non-use, non- recruiting, intellectual property, and Restrictive Covenant
Agreement disclosure obligations under paragraphs four (4) through seven (7) of
this Restrictive Covenant Agreement shall survive the
-18-

--------------------------------------------------------------------------------

termination of my employment for any reason and with or without cause, and no
dispute regarding any other provisions of this Restrictive Covenant Agreement or
regarding my employment or the termination of my employment shall prevent the
operation and enforcement of these obligations.
11.          Relief, Remedies, and Enforcement.  I acknowledge that ADP is
engaged in a highly competitive business, and the covenants and restrictions
contained in this Restrictive Covenant Agreement, including the geographic and
temporal restrictions, are reasonably designed to protect ADP’s legitimate
business interests, including ADP goodwill and client relations, Confidential
Information and trade secrets, and the specialized skills and knowledge gained
by me and ADP’s other employees during our employment.  I acknowledge and agree
that a breach of any provision of this Restrictive Covenant Agreement by me will
cause serious and irreparable damage to ADP that will be difficult to quantify
and for which a remedy at law for monetary damages alone may not be adequate. 
Accordingly, I agree that if ADP should bring an action to enforce its rights
under this Restrictive Covenant Agreement and ADP establishes that I have
breached or threatened to breach any of my obligations under this Restrictive
Covenant Agreement, ADP shall be entitled, in addition to all remedies otherwise
available in law or equity, to a temporary restraining order, a preliminary
injunction, and a permanent injunction enjoining such breach or threatened
breach in any court of competent jurisdiction without the necessity of posting a
surety bond, as well as an equitable accounting of all profits or benefits
arising out of any violation of this Restrictive Covenant Agreement, and ADP
shall be entitled to cease to pay or provide any further benefits under the
Automatic Data Processing, Inc. Corporate Officer Severance Plan to me and I
will, upon ten (10) days’ prior written demand by ADP, promptly reimburse ADP
any benefits already paid or provided under the Automatic Data Processing, Inc.
Corporate Officer Severance Plan to me since the date of such breach.  I also
agree that nothing in this Restrictive Covenant Agreement shall be construed to
prohibit ADP from pursuing any and all other legal or equitable remedies
available to it for breach of any of the provisions of this Restrictive Covenant
Agreement, including the disgorgement of any profits, bonuses, equity,
commissions, or fees realized by me, any subsequent employers, any business
owned or operated by me or to which I provide services, or any of my agents,
heirs, or assigns.  I also agree that that the knowledge, skills, and abilities
I possess at the time of commencement of my employment are sufficient to permit
me to earn a livelihood satisfactory to me without violating any provision of
paragraphs four (4) through seven (7) above, for example, by using such
knowledge, skills, and abilities, or some of them, in the service of business
that is not competitive with ADP.  I further agree to pay any and all legal
fees, including without limitation, all attorneys’ fees, court costs, and any
other related fees and/or costs incurred by ADP in enforcing this Restrictive
Covenant Agreement.
12.          Tolling.  The restricted time periods in paragraphs four (4)
through six (6) above shall be tolled during any time period that I am in
violation of such covenants, as determined by a court of competent jurisdiction,
so that ADP may realize the full benefit of its bargain.  This tolling shall
include any time period during which litigation is pending, but during which I
have continued to violate such protective covenants and a court has declined to
enjoin such conduct or I have failed to comply with any such injunction.
13.          Entire Agreement and Validity of Terms.  I agree that I do not
rely, and have not relied, upon any representation or statement not set forth
herein by ADP or any of ADP's agents, representatives, or attorneys, and that
this Restrictive Covenant Agreement may be changed only by a subsequent
agreement in writing signed by both parties.  I understand that I may have an
-19-

--------------------------------------------------------------------------------

existing agreement(s) with ADP, through acquisition of a prior employer or
otherwise, that may include the same or similar covenants as those in this
Restrictive Covenant Agreement, and acknowledge that this Restrictive Covenant
Agreement is meant to supplement any such agreement(s) such that the covenants
in the agreements that provide ADP with the greatest protection enforceable
under applicable law shall control, and that the parties do not intend to create
any ambiguity or conflict through the execution of this Restrictive Covenant
Agreement that would release me from the obligations I have assumed under the
protective covenants in any of these agreements.
14.          Electronic Signature.  I agree that ADP may enforce this
Restrictive Covenant Agreement with a copy for which I have provided an
electronic signature.
15.          Assignment and Successorship.  This Restrictive Covenant Agreement
and ADP’s rights and obligations hereunder may be assigned by ADP and shall
inure to the benefit of and shall be enforceable by any such assignee, as well
as any of ADP’s successors in interest.  This Restrictive Covenant Agreement and
my rights and obligations may not be assigned by me, but are binding upon my
heirs, administrators, executors, and personal representatives.
16.          Waiver.  ADP’s waiver of a breach of any provision of this
Restrictive Covenant Agreement in any particular instance shall not be deemed to
be a waiver of any other breach in any other instance and/or of ADP’s other
rights at law, in equity, or under this Restrictive Covenant Agreement.  ADP’s
failure to take action against any other employee for similar breaches shall not
operate as a wavier by ADP of a breach as to me.  Any waiver by ADP of any
breach of this Restrictive Covenant Agreement by me shall not be effective
unless in writing signed by a Corporate Officer of ADP, and no such waiver with
regards to me or any other person under a similar agreement shall operate or be
construed as a waiver of the same type of breach or any other breach on a
subsequent occasion by me or any other person or entity..
17.          Jury Trial Waiver.  I agree that, to the fullest extent permitted
by law, each party waives any right to trial by jury with respect to any
proceeding arising out of or relating to this Restrictive Covenant Agreement.
18.          Opportunity to Review.  I agree that I have read this Restrictive
Covenant Agreement before signing it, understand its terms, and that I have had
the opportunity to have legal counsel review this agreement, prior to signing
it, and I acknowledge that I have not been forced or coerced in any manner to
sign this Restrictive Covenant Agreement and do so of my own free will.
IN WITNESS WHEREOF, I have executed this Restrictive Covenant Agreement as of
the date set forth below.



 
Signed:
/s/ Thomas J. Perrotti
           
Printed Name:
Thomas J. Perrotti
           
Date:
3/12/2020
 





-20-

--------------------------------------------------------------------------------

RELEASE
WHEREAS, I, the undersigned, am a participant in the Automatic Data Processing,
Inc. Corporate Officer Severance Plan (the “Plan”);
WHEREAS, my employment with the Company will be terminated effective June 30,
2020;
WHEREAS, the Company and I entered into a Separation Agreement and Release,
dated March 12, 2020 (the “Separation Agreement”); and
WHEREAS, this “Release” is referred to in Section 3 of the Plan.
NOW, THEREFORE, in consideration of the promises and for other good and valuable
consideration contained herein and received or to be received in accordance with
the terms of the Separation Agreement and the Plan (including the Severance
Benefits outlined in Section 2.3 and Section 2.4 of the Plan (other than the
Accrued Obligations)), I hereby agree as follows (capitalized terms not defined
herein are as defined in the Plan):
1.          Without prejudice to enforcement of the covenants, promises, or
rights reserved herein, I (on my own behalf and on behalf of my heirs and legal
representatives, administrators, successors, and assigns (collectively, the
“Successors”)) hereby irrevocably and unconditionally release, acquit, and
forever discharge the Company and (only with respect to each such following
person’s affiliation with the Company) all its subsidiaries, Affiliates, related
companies, and divisions and its and their past, present, and future employees,
officers, directors, agents, carriers, and shareholders and its and their
predecessors, successors and assigns  (collectively, “Releasees from and against
all claims, actions and causes of action, of every kind, nature and description
without limitation, whether created by any constitution, statute, common law,
regulation, municipal ordinance, executive order, contract, duty or obligation
arising from my employment with the Company (or termination thereof), that exist
as of the date I sign this Release (“Claims”), except as provided below in this
Section and in Section 2.  This Release includes all Claims arising under all
federal, state and local employment discrimination, whistleblower and
anti-retaliation statutes, ordinances or regulations including, but not limited
to, Title VII of the Civil Rights Act of 1964, the Equal Pay Act of 1963, the
Lilly Ledbetter Fair Pay Act of 2009, the Age Discrimination in Employment Act
of 1967 (“ADEA”), the Employee Retirement Income Security Act, the Civil Rights
Act of 1991, the Rehabilitation Act of 1973, the Older Workers Benefit
Protection Act of 1988, the Worker Adjustment Retraining and Notification Act,
the Fair Labor Standards Act of 1938, the Occupational Safety and Health Act of
1970, the Sarbanes-Oxley Act of 2002, the Americans with Disabilities Act, the
Family and Medical Leave Act, the Labor Management Relations Act, the Health
Insurance Portability and Accountability Act, all as amended, and all other sex,
sexual orientation, marital status, religion, race, national origin, veterans’,
disability, age discrimination, whistleblower and anti-retaliation laws,
including but not limited to, the New Jersey Conscientious Employee Protection
Act, and the New Jersey Law Against Discrimination.  I expressly waive all
rights I may have under such laws, and under any amendments thereto, any claims
based on contract, tort, public policy, or any principle of law or equity, and
any claim for money, damages, attorneys’ fees, costs, and injunctive or other
relief. Anything to the contrary notwithstanding, nothing herein shall release
the Company or any other
-21-

--------------------------------------------------------------------------------

Releasees from any claims or damages based on (i) any right I may have to
enforce the provisions of the Separation Agreement and Plan that are intended to
survive a Termination of my employment with the Company, (ii) any right or claim
that arises after the date this Release is executed or that otherwise may not be
legally released, (iii) any right I may have to Accrued Obligations, (iv) my
right to indemnification and advancement of expenses in accordance with
applicable laws or the certificate of incorporation and bylaws (or any other
governing documents) of the Company, or any applicable insurance policy
(including, without limitation, any directors and officers insurance or similar
policies), or (v) any right I may have to obtain contribution as permitted by
law in the event of entry of judgment against me as a result of any act or
failure to act for which I, on the one hand, and any of the Releasees, on the
other hand, are jointly liable.
2.          Except as provided in this Section, this Release shall serve as a
bar to all claims, charges, complaints, and actions by me or my Successors
against any of the Releasees with respect to items released herein and neither I
nor any of my Successors shall file any claims, charges, complaints, or actions
with respect to items released herein.  Notwithstanding the foregoing, it is
understood that I shall not be precluded by this Release from filing a charge
with any relevant federal, state, or local administrative agency, court, or
other body challenging the validity of the release of my claims under ADEA, or
initiating or participating in an investigation or proceeding conducted by the
Equal Employment Opportunity Commission, the Securities and Exchange Commission,
or other federal, state or local agency or authority, and I understand that I am
not required to notify the Company of such communications or disclosures. 
However, I agree to waive my rights with respect to any monetary or other
financial relief arising from any such proceeding or investigation.  To the
extent that any claim, charge, complaint, or action released by me in this
Release is brought by me or my Successors for my benefit or on my behalf, I (and
my Successors) expressly waive any claim to any form of monetary or other
damages, including, without limitation, attorneys’ fees and costs, or any other
form of personal recovery or relief in connection with any such claim, charge,
complaint or action. Notwithstanding the foregoing, this Release does not limit
my right to receive an award for information provided to any federal, state or
local government agency.  Additionally, I am not waiving or releasing any claims
for unemployment compensation benefits, workers compensation benefits, claims
under the Fair Labor Standards Act, health insurance benefits under the
Consolidated Omnibus Budget Reconciliation Act (COBRA), or claims with regard to
vested benefits under a retirement plan governed by the Employee Retirement
Income Security Act (ERISA).
3.          I understand that I have been given a period of at least 21 days to
review and consider this Release before signing it pursuant to the ADEA.  I
understand further that I may use as much of this 21-day period as I wish prior
to signing.  I ACKNOWLEDGE THAT I HAVE READ THIS RELEASE CAREFULLY; THIS RELEASE
IS WORDED IN AN UNDERSTANDABLE WAY; I AM BEING ADVISED BY THIS WRITING TO
CONSULT AN ATTORNEY PRIOR TO EXECUTING THIS RELEASE; I FULLY UNDERSTAND THAT,
EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN THIS RELEASE, BY SIGNING BELOW I AM
WAIVING ALL RIGHTS AND RELEASING ALL CLAIMS, INCLUDING, WITHOUT LIMITATION, ALL
RIGHTS AND CLAIMS ARISING UNDER ADEA, THAT I MAY HAVE TO SUE OR ASSERT A CLAIM
AGAINST ANY OF THE RELEASEES, AS DESCRIBED IN THIS RELEASE; I DO NOT WAIVE
CLAIMS UNDER ADEA THAT MAY ARISE AFTER THE DATE I SIGN THIS RELEASE; AND THE
CONSIDERATION GIVEN BY THE COMPANY FOR THE WAIVER OF RIGHTS AND RELEASE OF
CLAIMS IS IN
-22-

--------------------------------------------------------------------------------

ADDITION TO ANYTHING OF VALUE TO WHICH I AM ALREADY ENTITLED. I ACKNOWLEDGE THAT
I HAVE NOT BEEN FORCED OR PRESSURED IN ANY MANNER WHATSOEVER TO SIGN THIS
RELEASE AND I AGREE TO ALL OF ITS TERMS VOLUNTARILY.
4.          I acknowledge and represent that I understand that I may revoke this
Release within 7 days after signing this Release. Revocation can be made by
delivering a written notice of revocation to the Committee at the address
specified in Section 9.1 of the Plan.  For this revocation to be effective,
written notice must be received no later than the close of business on the
seventh day after I sign this Release.
5.           I represent and acknowledge that in executing this Release I am not
relying upon, and have not relied upon, any representation or statement not set
forth herein made by any of the agents, representatives, or attorneys of the
Company.
6.          This Release shall not in any way be construed as an admission by me
that I have acted wrongfully.  I also acknowledge and agree that I have not,
with respect to any transactions or state of facts existing prior to the date
hereof, (a) other than any actions not precluded as provided in Section 2 above,
filed any actions with respect to the Company or any of the Releasees with any
governmental agency, court, or tribunal or (b) assigned or transferred any
action to a third party.  I agree further to dismiss with prejudice all pending
civil lawsuits related to any such claim, charge, complaint or action, except as
provided in Section 2 above.
7.          Should any provision hereof be invalid or otherwise unenforceable
under any law, such provision shall be curtailed and to the extent necessary to
bring it within the requirements of law, and the remaining limited provisions of
this Release shall remain in full force and effect and be fully valid, and I
represent and agree that I (a) have, to the extent that I desire, discussed all
aspects of this Release with my attorney, (b) have carefully read and fully
understand all of the provisions of this Release, and (c) am voluntarily
entering into this Release.
8.          This Release may be amended or modified only by a writing signed by
both the Company and me.
9.          This Release shall be governed by, and construed in accordance with,
the laws of the State of New Jersey, applicable to contracts executed and
performed in such state.
10.         If I revoke this Release (including, without limitation, the waiver
of rights and release of any ADEA claims covered hereby), I will be deemed not
to have accepted any of the terms of this Release and I will not be entitled to
any Severance Benefits under the Plan.


-23-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, I have executed this Release as of the date set forth below.

 
Signed:
/s/ Thomas J. Perrotti
           
Printed Name:
Thomas J. Perrotti
           
Date:
03/12/2020
 











-24-

--------------------------------------------------------------------------------